                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

THOMAS WEBER, on behalf of himself
and those similarly situated

               Plaintiff,

v.                                                 Case No: 2:17-cv-627-FtM-38CM

PARAMOUNT TRANSPORTATION
LOGISTICS SERVICES, LLC, R&L
CARRIERS, INC. and AFC
WORLDWIDE EXPRESS, INC.,

             Defendants.
                                          /

                                        ORDER1

      Before the Court is United States Magistrate Judge Carol Mirando’s Report and

Recommendation. (Doc. 55). Judge Mirando recommends that the parties’ Renewed

Joint Motion for Approval of Settlement (Doc. 52) be granted. The parties also filed a

Joint Notice of Non-Objection. (Doc. 56). For the following reasons, the Court accepts

and adopts Judge Mirando’s Report and Recommendation.

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge's

report and recommendation. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright,


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
681 F.2d 732 (11th Cir. 1982).      In the absence of specific objections, there is no

requirement that a district judge review factual findings de novo, Garvey v. Vaughn, 993

F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole

or in part, the findings and recommendations, 28 U.S.C. § 636(b)(1)(C). The district judge

reviews legal conclusions de novo, even in the absence of an objection. See Cooper-

Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

      After independently examining the file and on consideration of Judge Mirando’s

findings and recommendation, the Court accepts and adopts the Report and

Recommendation.

      Accordingly, it is now

      ORDERED:

          The Report and Recommendation (Doc. 55) is ACCEPTED and ADOPTED.

      1. The Renewed Joint Motion for Approval of Settlement (Doc. 52) is GRANTED.

      2. The action is DISMISSED with prejudice.

      3. The Clerk of Court is DIRECTED to enter judgment accordingly, dismiss the

          case with prejudice, terminate all pending motions and deadlines, and close

          the file.

      DONE and ORDERED in Fort Myers, Florida this 14th day of November 2018.




Copies: All Parties of Record




                                            2
